Citation Nr: 0207476	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-05 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hip condition.

2.  Entitlement to the assignment of a higher disability 
evaluation for discogenic disease of the lumbar spine, 
currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to February 
1960 and from January 1991 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for a hip disorder and 
established service connection for a low back disability as 
10 percent disabling.  Pursuant to an August 1999 
supplemental statement of the case, the veteran's low back 
disability was increased to 20 percent disabling, pursuant to 
the rating criteria for degenerative disc disease. 

The case was previously before the Board in March 22, 2000, 
at which time it was Remanded to obtain outstanding medical 
records.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The claims file does not include a current medical 
diagnosis of a hip disability. 

3.  The veteran's discogenic disc disease disability is not 
demonstrated as with severe limitation of motion; a severe or 
greater intervertebral disc disability with intermittent 
relief from recurring attacks is likewise not shown; also, a 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward flexion, loss of lateral motion, 
arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion, is not demonstrated or 
approximated.



CONCLUSIONS OF LAW

1.  A hip disorder was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2001). 

2.  The schedular criteria for rating greater than 20 percent 
for discogenic disc disease have not been met.  38 U.S.C.A. 
§§ 1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, § 4.71a, including Codes 5292, 5293, 5295 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case, supplemental statements of the case 
and other development correspondence has informed the 
appellant of the information and evidence needed to 
substantiate the claims; thus, the VA's notification 
requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disabilities) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set for the below.  

Service Connection

With respect to the claim for service connection, although 
the veteran was initially informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran claims that he has a hip disability.  The Board 
notes that his opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Other than shooting pains, the veteran's service medical 
records are silent as to complaints, treatment or diagnoses 
relating to a hip disability.  VA examinations are silent as 
to any true hip disability.  

The Board acknowledges that the veteran has complaints of 
pain running down his leg.  However, on VA examination from 
January 1999, such pain was clearly characterized as 
radicular process entirely related to the veteran's back 
condition (for which service-connection is separately 
established).  No hip disability was identified.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  The exception which prohibits pyramiding 
bears particular emphasis, however.  See 38 C.F.R. § 4.14.  
That regulation provides that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  Id.  In balancing these two 
provisions of the Rating Schedule, the critical element for 
allowing separate evaluations would be that none of the 
symptomatology from a single disability would be duplicative 
or overlapping.  Id.  In this case, the pain running down his 
leg(s) is encompassed by the disability evaluation for his 
spine and, in the absence of a true hip disability, service 
connection for a hip disability is not warranted. 

Increased Evaluation

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The veteran served on active duty in Saudi Arabia in 1991; 
while there, he jumped from a jeep and had right leg impact.  
He developed back pain.  

After service discharge, he was working as a mechanic when 
examined in January 1995.  He had complaints of leg numbness 
after prolonged sitting.  Objectively, there was right 
paravertebral induration in the thoracolumbar area.  Flexion 
was to 90 degrees, backward extension was to 5 degrees; 
lateral flexion was to 15 degrees with rotation to 10 
degrees.  Straight leg raising and lasegue were negative.  
Deep tendon reflexes were 2+ bilaterally.  There was normal 
strength and no atrophy with 20 degrees of hamstring 
shortening bilaterally.  He ambulated with an antalgic gait.

The veteran was afforded another VA examination in  April 
1998.  He referred to mild to moderate pain with radiation to 
the right leg.  Range of motion testing was reported as 
inaccurate because the veteran would not follow instructions.  
However, no pain or problems bending was observed while 
dressing or undressing.  The examiner specifically reported 
the absence of painful motion on all movements of the lumbar 
spine.  There was mild paravertebral muscle spasm and mild 
tenderness to palpation.  The veteran exhibited a normal gait 
and no muscle atrophy.  Ankle jerks were 2+ bilaterally and 
symmetric.  Straight leg raising was negative.  Although the 
claims file was not initially available for review prior to 
the examination, the file was subsequently reviewed by the 
examiner, and a January 1999 supplemental report was 
prepared.  Discogenic disease was diagnosed and all objective 
findings, such as radicular complaints, were associated with 
the service-connected back.

Outpatient treatment records were also reviewed.  Records 
from March 2001 reflect the veteran was ambulatory and in no 
apparent distress.  Limited range of motion of the back was 
noted as was the absence of deformities.  

In this case, severe limitation of motion is not demonstrated 
or approximated; a severe or greater intervertebral disc 
disability with intermittent relief from recurring attacks is 
likewise not shown; a severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward flexion, loss 
of lateral motion, arthritic changes or narrowing or 
irregularity of intervertebral spaces, or some of the above 
with abnormal mobility on forced motion, is also not 
demonstrated or approximated.

The Board observes that the currently assigned 20 percent 
disability evaluation was assigned effective from the date of 
the claim.  Inasmuch as no higher lever of disability was 
demonstrated during the claim period, there is no basis for 
assignment of separate evaluations.   See Fenderson, supra. 

The Board also finds that the 20 percent evaluation 
encompasses the veteran's objectively ascertainable 
functional impairment due to pain for the period in question.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Moreover, there is no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's discogenic disc disease has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for a hip condition is 
denied. 

Entitlement to increased evaluation for discogenic disc 
disease of the lumbar spine is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

